Citation Nr: 1139084	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  08-19 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from September 1961 to September 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2007.  In November 2009, the appeal was remanded for additional development.  

For the reasons expressed more fully below, the appeal is again REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is again required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record on which to decide the Veteran's claim so that he is afforded every possible consideration.  

Thus far, two VA examiners have provided negative nexus opinions in this matter at least in part on the basis that there was no showing of hearing loss during the Veteran's period of active service.  However, the Veteran's separation examination, in August 1965, included audiometric testing which disclosed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
10 (20)
15 (25)
10 (20)
10 (15)
LEFT
15 (30)
15 (25)
15 (25)
5 (15)
0 (5)

(NOTE: Prior to November 1967, audiometric results were reported in standards set forth by the American Standards Association (ASA).  Those are the figures on the left of each column and are not in parentheses.  Since November 1, 1967, those standards have been set by the International Standards Organization (ISO)-American National Standards Institute (ANSI).  In order to facilitate data comparison, the ASA standards have been converted to ISO-ANSI standards and are represented by the figures in parentheses.)

Impaired hearing will be considered a disability for VA purposes when the thresholds for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz are 40 decibels or more; the thresholds for at least three of these frequencies are 26 decibels or more; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  However, while the above-noted in-service audiometric findings did not yet meet the thresholds required for a VA disability under 38 C.F.R. § 3.385, it has been held that the threshold for normal hearing is from zero to 20 decibels, and that higher threshold levels are indicative of some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, the examiners' conclusion that there was no evidence of in-service hearing loss was based on an inaccurate assessment of the record and is therefore inadequate.  See Reonal v. Brown, 5 Vet. App. 458 (1993).  Consequently, the Board finds that remand for an additional opinion from the most recent examiner or, if she is unavailable, by a new VA examiner based on an accurate assessment of the record is required in this matter.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the March 2010 VA examiner with the claims folder and request that she provide a supplemental opinion as to whether it is at least as likely as not that the Veteran's current hearing loss had its onset during service or is related to any in-service disease or injury, including noise exposure on the flight line while working as a military police officer.  In doing so, the examiner must acknowledge the evidence of hearing loss at the time of the Veteran's separation from service, the lay testimony of record regarding the Veteran's in-service exposure, and the lack of significant post-service occupational and recreational noise exposure.  

If the March 2010 VA examiner is unavailable, schedule the Veteran for a new audiological examination.  The examiner should be provided with and review the Veteran's claims fold in conjunction with the examination, and provide the opinion requested above, based on all of the above-noted assumptions.  

Appropriate testing, including a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test, should be conducted.  The examiner should also specifically report the audiometry thresholds in the frequencies 500, 1000, 2000, 3000, and 4000 Hertz for both ears.  

A complete rationale for any opinion expressed should be included in the examination report.  

2.  Thereafter, readjudicate the Veteran's claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate





action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


